Appeal by defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered April 27, 1983, convicting him of attempted murder in the second degree, upon his plea of guilty, and sentencing him to an indeterminate term of imprisonment of 8V2 to 17 years.
Judgment affirmed.
While defendant has raised some doubt as to the substantive sufficiency of his guilty plea, he never objected to the adequacy of the plea allocution at Criminal Term, and thus has failed, as a matter of law, to preserve his claim for appellate review (see, People v Pellegrino, 60 NY2d 636; People v Santiago, 100 AD2d 857). A reversal in the interest of justice is not warranted. Defendant’s plea was the product of plea bargaining, freely entered into by him with the advice of counsel, under which the plea and sentence were in satisfaction of a 13-count indictment. The plea enabled defendant to avoid the possible imposition of a much longer sentence of imprisonment (see, People v Ebron, 87 AD2d 653). There is no indication that the plea was not entered into knowingly and voluntarily. Lazer, J. P., Gibbons, O’Connor and Brown, JJ., concur.